DETAILED ACTION

Claim Rejections - 35 USC § 112
The rejections of claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention are withdrawn in view of Applicant's amendment, filed August 16, 2021. 

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  each recites "an honeycomb form", which should be "a honeycomb form".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The rejections made under 35 U.S.C. 102(a)(1) in view of Kim (KR 20160149601 A) are withdrawn in view of Applicant's amendment, filed August 16, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saccucci (FR 2981378 A1), cited herein according to an English language translation, in view of Juriss (US Pat. No. 4,012,882). 
Regarding claims 1, 2, and 4, Saccucci teaches a swimming pool basin defining a closed volume and comprising panels connected together along their vertical edges in a sealed manner by connection profiles (Abstract, par. 16).  The panels each comprise an internal honeycomb structure (1; i.e. "internal structure of the cellular type") sandwiched between two parallel plates (2, 3) on the inner and outer faces of the panel and a peripheral frame (2) that forms upper (2a), lower (2b), and vertical side edges (2c, 2d) affixed to the honeycomb and face plates (Abstract, par. 10-13).  
The teachings of Saccucci differ from the current invention in that the panels are not taught to include internal uprights and cross members defining receiving zones for multiple, independent honeycomb structures. However, Saccucci does teach that his composite panels are intended to demonstrate rigidity and resistance to thrust forces, which may cause bending and buckling, from contained water (par. 5, 16).  Juriss further teaches a composite panel (1) comprising a face sheets (2), a peripheral frame, multiple internal uprights and cross members (5), and honeycomb core members (9) located in spaces (i.e. "receiving zones") defined by the intersecting uprights and cross members (5) (Fig. 1, col. 3, ln. 3-14).  Juriss teaches that his panels offer improved buckling resistance as compared to composite panels that only have a single honeycomb core without the intersecting uprights and cross members and that incorporation of honeycomb sections into the spaces defined between the intersecting 

Regarding claim 6, the coupling profiles of Saccucci's product each include parallel covering flanges (5a, 5b) that grasp the outer faces of the parallel plates (2, 3) along the vertical edges (unlabeled ends) of each of the panels (P) they couple and have, at each of the parallel covering flanges (5a, 5b), a coupling shape (5c) that cooperates with a complementary shape of an intermediate connecting element (6), thereby connecting the coupling profiles to the two adjacent panels (Figs. 5, 6).  As shown in Figures 5 and 6, Saccucci's coupling profiles and panels have the same structure depicted in Figures 5 and 6 of the instant specification and described by the claim. 

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saccucci (FR 2981378 A1), cited herein according to an English language translation, in view of Jiang (CN 203185743 U), cited herein according to an English language translation. 
Regarding claims 1, 2, and 4, Saccucci teaches a swimming pool basin defining a closed volume and comprising panels connected together along their vertical edges in a sealed manner by connection profiles (Abstract, par. 16).  The panels each comprise an internal honeycomb structure (1; i.e. "internal structure of the cellular type") sandwiched between two parallel plates (2, 3) on the inner and outer faces of the panel and a peripheral frame (2) that forms upper (2a), lower (2b), and vertical side edges (2c, 2d) affixed to the honeycomb and face plates (Abstract, par. 10-13).  
The teachings of Saccucci differ from the current invention in that the panels are not taught to include internal uprights and cross members defining receiving zones for multiple, independent honeycomb structures. However, Saccucci does teach that his composite panels are intended to demonstrate rigidity and resistance to thrust forces, which may cause bending and buckling, from contained water (par. 5, 16). Jiang further teaches a composite panel including a honeycomb core (2), peripheral frame (6), and parallel face plates (4, 5) that further includes reinforcing strips (7) of the same thickness as the core situated like the recited "uprights" and "cross members" that divide the honeycomb into four independent honeycomb cores that are arranged into quadrants (par. 8, 10, 26; Figs. 1, 2).  Jiang teaches that this arrangement of cores and reinforcements is beneficial because the reinforcements increase and balance the force of the frame, increase the strength of the panel, as a whole, and prevent squashing of the panel due to applied pressure (par. 8, 10, 17). Accordingly, it would have been obvious to one of ordinary skill in the art to configure each of Saccucci's composite 

Regarding claim 6, the coupling profiles of Saccucci's product each include parallel covering flanges (5a, 5b) that grasp the outer faces of the parallel plates (2, 3) along the vertical edges (unlabeled ends) of each of the panels (P) they couple and have, at each of the parallel covering flanges (5a, 5b), a coupling shape (5c) that cooperates with a complementary shape of an intermediate connecting element (6), thereby connecting the coupling profiles to the two adjacent panels (Figs. 5, 6).  As shown in Figures 5 and 6, Saccucci's coupling profiles and panels have the same structure depicted in Figures 5 and 6 of the instant specification and described by the claim. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saccucci and Juriss, as applied to claim 1 above, and further in view of Dagesse (US PG Pub. No. 2012/0031899); and claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saccucci and Jiang, as applied to claim 1 above, and further in view of Dagesse
Regarding claim 5, the teachings of the cited prior art differ from the current invention in that the uprights and cross members are not taught to have an "H"-shaped cross section.  However, as discussed above, Saccucci's device is intended to form a liquid-containing structure (i.e. a swimming pool).  Dagesse further teaches a liquid-containing structure made up of composite panels that incorporates H-shaped beam elements to adjoin panels in an edge-to-edge configuration (par. 80).  The beam elements are H-shaped in order to receive and hold the edges of the adjoined panels and assist in providing stability to the structure (par. 80, 85).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the uprights and cross members in the prior art panels to be H-shaped, at last along some portion of their lengths, in order to receive the edges of and adjoin the independent, cellular structures in a side-by-side arrangement and in order to assist in stabilizing the panel, and because Dagesse teaches that using H-shaped beam elements between and adjoining panels is an effective and useful way to make large liquid containing structures.  

	The rejections made under 35 U.S.C. 103 in view of Kim are withdrawn in view of Applicant's amendment, filed August 16, 2021. 

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive or are moot in view of the current rejections. 

Applicant has further argued that Saccucci and Juriss do not teach a honeycomb in combination with two parallel plates.  However, the rejections are based on Saccucci, who teaches a honeycomb and two parallel plates fixed to the peripheral frame, as modified by Juriss, who also teaches a honeycomb and two parallel plates fixed to a peripheral frame.  
Applicant's arguments regarding Kim are moot in view of the current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784